 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMERICAN FIREGLASS, a California                   Case No.: 15-CV-2866 JLS (BGS)
     corporation,
12
                                       Plaintiff,       ORDER OVERRULING
13                                                      DEFENDANT’S OBJECTIONS TO
     v.                                                 MAGISTRATE JUDGE’S
14
                                                        DISCOVERY ORDER
     MODERUSTIC INC., a California
15
     corporation,
                                                        (ECF No. 128)
16                                   Defendant.
17
18         Presently before the Court is Defendant Moderustic, Inc.’s Objections to Magistrate
19   Judge Bernard Skomal’s January 23, 2018 Order, which granted in part and denied in part
20   Defendant’s Motion to Compel Discovery. (“Objections,” ECF No. 124). Also before the
21   court is Plaintiff American Fireglass’ Response in Opposition to, (“Opp’n,” ECF No. 126),
22   and Defendant’s Reply in Support of, (“Reply,” ECF No. 133), the Objections. Having
23   considered the parties’ arguments and the law, the Court OVERRULES Defendant’s
24   Objections.
25         District courts “must consider timely objections” to a magistrate’s ruling and “set
26   aside any part of the order that is clearly erroneous or contrary to law.” Fed. R. Civ. P.
27   72(a); see also Grimes v. City and Cnty. of S.F., 951 F.2d 236, 241 (9th Cir. 1991). A
28   ruling is clearly erroneous only if the reviewing court, on the entire record, reaches “a

                                                    1
                                                                             15-CV-2866 JLS (BGS)
 1   definite and firm conviction that a mistake has been committed.” United States v. U.S.
 2   Gypsum Co., 333 U.S. 364, 395 (1948); Carl Zeiss Vision Int’l GmbH v. Signet Armorlite,
 3   Inc., No. 07-CV-894 DMS (DHB), 2010 U.S. Dist. LEXIS 12392 at *4 (S.D. Cal. Feb. 12,
 4   2010). In contrast, the “contrary to law” standard permits independent review of purely
 5   legal determinations by a magistrate judge. See, e.g., Haines v. Liggetts Grp., Inc., 975
 6   F.2d 81, 91 (3d Cir. 1992); Med. Imaging Ctrs. of Am., Inc. v. Lichtenstein, 917 F. Supp.
 7   717, 719 (S.D. Cal. 1996).
 8         Defendant raises four objections, none of which establish Magistrate Judge
 9   Skomal’s rulings were either clearly erroneous or contrary to law. First, Judge Skomal’s
10   decision to order Plaintiff to supplement its discovery responses, but not reopen discovery
11   related to methods used by Plaintiff to produce the accused products, is supported by the
12   record and not clearly erroneous. Second, Defendant’s Motion to Compel Discovery, ECF
13   No. 86, supports Judge Skomal’s finding that Defendant failed to comply with Judge
14   Skomal’s chambers rules and his decision to deny a premise inspection on that basis is not
15   clearly erroneous or contrary to law. Third, Defendant’s Objections concerning discovery
16   related to damages is premature. Judge Skomal has yet to rule on the scope of discovery
17   related to damages, instead finding it more efficient to defer his ruling on the issue until
18   after this Court’s ruling on the parties’ cross Motions for Summary Judgment, see ECF No.
19   110; the Court finds no reason to rule on Objections to a ruling Judge Skomal has yet to
20   make. Fourth, and finally, Judge Skomal addressed all of the issues raised in Defendant’s
21   Motion to Compel, and this Court will not address issues not presented first to Judge
22   Skomal. Accordingly, the Court overrules Defendant’s Objections to the Magistrate
23   Judge’s Order.
24         IT IS SO ORDERED.
25   Dated: February 11, 2019
26
27
28

                                                  2
                                                                               15-CV-2866 JLS (BGS)
